DETAILED ACTION
Claim Rejections - 35 USC § 112
The rejection under this section is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over McCarville (US 2009/0263618) in view of Hogg (US 20060073311).
As to claim 1, McCarville teaches a method for manufacturing of a fiber composite component ([0048]), comprising: producing a fiber layer (Figs. 25-27) by depositing at least two fiber webs (188) in one level (Fig. 25) adjacent to each other ([0069], “adjacent segment 188”) and along a circular guiding arc (192), wherein the fiber webs are deposited onto deposition paths which intersect the circular guiding arc with the same predetermined angle (Fig. 25, theta).
McCarville does not specifically teach (a) the claimed curved deposition paths for the fiber webs, or (b) the deposition paths are defined in the form of portions of circular involutes.  
Regarding (a), Hogg teaches that a curved deposition path may be used (Fig. 10) for depositing tape on the contour of a structural member with trimming that eliminates gaps in the material ([0034]-[0038]).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Hogg into McCarville because McCarville provides a tape laying process that produces gaps and overlaps (Fig. 25, items 198 
Regarding (b), in view of the curved deposition path taught by Hogg and application of short strips of composite material to a narrow McCarville mandrel (Fig. 25), the curvature that results would have the same curvature as circular involutes over the limited length of the McCarville tapes (188) even if Hogg does not specifically teach circular involutes.
As to claims 2-4, the combination of the Hogg curved deposition path with the McCarville mandrel would produce curves that would meet the claimed circular involutes over the limited length of the McCarville fiber webs.  As to claims 5-10, McCarville already provides an inner curve and outer curve (inside/outside Fig. 25, item 192) that is expanded radially in the claimed manner (outer curve exists outside of inner curve) and expands outside of the circular guiding arc and the inner curve and outer curve do not intersect (both inner curve and outer curve are maintained relative to centerline 192).  The inner curve and outer curve are both concentric with and are each radially arranged within/outside the circular guiding arc (192) and with each other in McCarville’s Fig. 25.  As to claims 11 and 12, the combination of the Hogg curved deposition path with the McCarville mandrel would produce curves that appear to meet the claimed reference circle and circular ring segment.  As to claim 13, McCarville teaches that a second layer may be applied at a different predetermined angle ([0045], -45 degrees, +45 degrees).  As to claims 14 and 15, McCarville provides an automated fiber placement process ([0006]) which inherently provides depositing fiber webs with a deposition head (“machine .

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. The arguments appear to be on the following grounds:
(a) (page 8) Applicant argues that McCarville provides each of ply segments 188 placed oriented at a slight angle from the previously placed adjacent ply segment, forming a pie-shaped lap.  Applicant further argues that substantially no gap occurs in the claimed invention between adjacent webs.
(b) (pages 9-10) Applicant argues that the Hogg solution is not the same as depositing fiber webs in curved deposition paths defined in the form of portions of circular involutes.  Applicant further argues that Hogg discloses tapes 12a and 12b in a side-by-side arrangement and does not provide indication that this contour has a particular shape that is defined to eliminate gaps between adjacent webs. 

The arguments are not persuasive for the following reasons:
(a) While it is true that McCarville’s Fig. 25 provides a pie-shaped lap and gap, the existence of a pie-shaped lap and gap is not the objective of McCarville.  Instead, McCarville teaches in some portions minimizing the laps and gaps (last sentence of [0070]).  Since McCarville teaches minimizing gaps and laps, the Examiner maintains there is an obvious connection with Hogg.  The Hogg Abstract specifically wants to eliminate the occurrence of laps or gaps between adjacent tapes, and Hogg shows how this may be accomplished using curved 
(b) The Examiner respectfully disagrees on these points, and notes that the Hogg Abstract specifically wants to eliminate gaps between adjacent tapes.  There does not appear to be any factual dispute that the McCarville fiber webs intersect the circular guiding arc with the same predetermined angle, as claimed.  The Examiner maintains that when the Hogg curved deposition path is used to deposit the McCarville fiber webs, that the resulting curvature would be the same as circular involutes over the length of the McCarville tapes (188).  
It should also be noted that the claimed invention does not specify any fiber web length or a particular involute degree of curvature.  A portion of a circular involute deposited over a very short length (such as the width of a rib or stringer) would be a straight line, which is what McCarville shows.  Even in Applicant’s Fig. 1, the distinction between a straight line F and the involute between 16 and 18 is imperceptible.  Additionally, an involute with a large radius of curvature would also be substantially straight, consistent with McCarville.  Applicant may wish to define the claimed portion of a circular involute or the length of the fiber web in a way that defines over a straight line.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742